DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 8, 10-11, 13, 15-18, 20, 22, 24-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100128221 A1 to Muller et al (henceforth Muller), in view of US 7224822 to Heacock et al (henceforth Heacock), and further in view of US 20100277714 A1 to Pedersen et al (henceforth Pedersen).
Regarding claim 1, Muller, which states a laser eye treatment and thus exists in the applicant’s field of endeavor, states a method to increase a signal-to-noise 

Regarding claim 2, Muller states further processing the detected signal to observe an effect of the directed laser beam at the treatment site ([0018, 0070, 0096]).  

Regarding claim 3, Muller states wherein spatially filtering the reflected laser light from the treatment is based on a spot size of the laser beam ([0082; 0102]). However, Muller does not state a preselected angle; Heacock states determining the pre-selected angle from the normal of the eye (Col 4, lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state a particular range from about 1.2 degrees to 

Regarding claim 5, Muller states wherein spatially filtering the reflected laser light from the treatment site ([0020, 0029, 0074], Fig. 15) but does not state a preselected angle, third portion or particular angle. Heacock states determining the pre-selected angle from the normal of the eye (Col 4, lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state a particular range from about 5 degrees to about 

Regarding claim 6, Muller states spatially filtering the reflected laser light from the treatment site through absorption or deflection ([0139]) but does not state removing the portion of the reflected laser light. Pedersen states removing the portion of the reflected light ([0067-68]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Muller with the advantage of increased signal-to-noise ratio as taught by Pedersen, as this would provide a clearer and more reliable signal. 



Regarding claim 10, Muller states a method to increase a signal-to-noise ratio of reflectometry in laser-based eye treatment ([0008, 0018, 0039]), the method comprising: directing a laser beam to a treatment site within an eye through a pupil of the eye ([0018, 0020])  detecting reflected laser light from the treatment site through a plurality of detectors to provide a detected plurality of signals from the detected laser light by the plurality of detectors ([0020, 0055, 0096, 0131]). Muller does not teach removing a portion of the signals within a preselected angle. However, Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of 

Regarding claim 11, Muller states further comprising: processing the second portion of the detected plurality of signals to observe an effect of the directed laser beam at the treatment site ([0018; 0070; 0096]; as stated in [0096] the device can be used to determine if the patient needs further treatment, and to process further portions of the plurality of signals detected).  



Regarding claim 15, Muller states a laser treatment system ([004; 0096]) comprising: a laser configured to direct a laser beam to a treatment site within an eye through a pupil of the eye ([0018; 0020]) ; a detection module coupled to the laser (detector array 68 [0063]) and configured to: spatially filter reflected laser light from the treatment site ([0020; 0029; 0074; Fig. 15]) through absorption or deflection ([0139]) ; and reflected laser light that is spatially filtered at the detector module to provide a detected signal (see detection arrangement stated in [0020]). Muller does not state a preselected angle. However, Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not teach an increase of signal-to-noise ratio; however, Pedersen which discloses a light detection system and thus exists in the applicant’s field of endeavor, states wherein spatial filtering is effective to 

Regarding claim 16, Muller states further comprising: a processing module ([0018; 0070]) coupled to the laser and the detection module (detection array 68 

Regarding claim 17, Muller states further comprising: a controller coupled to the laser, the detection module, and the processing module, the controller configured to control and coordinate operations of the laser, the detection module, and the processing module (see [0020; 0098; 0100; 0107-0108]).  

Regarding claim 18, Muller states to filter the reflected laser light from the treatment site, the detection module is configured to: determine the angle from the normal of the eye based on a spot size of the laser beam ([0082; 0102]). Muller does not state pre-selected, nor a particular range. Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the filtration of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state a particular range from 1.2 to 2.0 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, 

Regarding claim 20, Muller states wherein, to filter the reflected laser light from the treatment site, the detection module ([0020; 0029; 0074; Fig. 15]). Muller does not state pre-selected, not a particular range. Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the filtration of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark.  Muller in view of Heacock does not state a third portion or the particular range from 5 to 9 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays 

Regarding claim 22, Muller states wherein the detection module comprises one or more of: an offset detector to detect the reflected laser light from the normal of the eye ([0025; 0131; 0134]). 

Regarding claim 24, Muller states wherein the detection module comprises: an aperture substantially centered with a detector to detect the reflected laser light (“electronic aperture” disclosed in [0023]; further see [0025; 0043]).  

Regarding claim 25, Muller states a laser treatment system ([0004; 0096]) comprising: a laser configured to direct a laser beam to a treatment site within an 

Regarding claim 26, Muller states wherein the processing module ([0018; 0070]) is further configured to: process the second portion of the detected plurality of signals to observe an effect of the directed laser beam at the treatment site ([0096]).  

Regarding claims 28 and 29, Muller states the processing module ([0018; 0070]). ]). Muller does not state pre-selected angle(s). Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the device of Muller with the preselected angle of Heacock in order to identify the location 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:00-5:00 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Monday, August 9, 2021